ORDER ON PETITION TO REHEAR
Plaintiff-appellant has filed a petition to rehear asserting, inter alia, that the court mistakenly assumed that all of the Buntin property in which the Court declared plaintiff was entitled to a child’s share had been transferred to third parties. This assertion is not contradicted by appellees’ response to the petition allowed by court order.
Accordingly, the opinion should provide that as to any part of the property previously conveyed to third parties, plaintiff is awarded judgment against those co-tenants in common who assumed ownership of the *396property upon the intestate death of her father for the value of a child’s share plus interest thereon from the date of her father’s death. Except as amended the opinion stands as written.
■The petition to rehear in all other respects is denied.
ORDER ON APPELLEES’ PETITION
Certain of the appellees have filed a “Petition for Rehearing; Alternatively, Motion to Allow Hearing on Appellant’s Petition to Rehear.”
Appellant’s Petition to Rehear, referred to above, was seasonably filed and in the opinion of this Court the grounds relied upon were without merit. However, appellant pointed out a mistake of fact in the opinion which prompted this Court to request a response from appellees. Appel-lees responded to the petition to rehear, but did not dispute appellant’s statement concerning the mistake of fact. The original opinion stated that appellant was entitled to a child’s share of the property referred to in the opinion as the Buntin property. The record was unclear but seemed to indicate, and the appellees’ brief asserted, that all of the Buntin property had been sold to third parties. In order to effectuate the Court’s findings, a judgment was awarded to the appellant for the value of a child’s share.
The appellant’s assertion in the Petition to Rehear that a mistake of fact had been made, was conceded by appellees’ silence. When it was conceded that all of the Bun-tin property had not been conveyed to third parties, appellant was still entitled to a child’s share in the Buntin property, but her money judgment should be limited only to that part of the property previously transferred to third parties. The case was remanded to the trial court for further proceedings in accordance with the opinion which proceedings will determine appellant’s interest in the specific properties and the amount of any money judgment.
Appellant’s Petition to Rehear was denied, although the Court did correct the previous mistake of fact. The Court could have reached the same result by granting the petition to rehear based on the petition and the response thereto. For a correction of this factual mistake an order to consider the petition to rehear on this basis would be “proper under the circumstances.” See T.R.A.P. 39(e).
Accordingly, appellees’ petition is in all respects denied.